DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendment filed August 23, 2021 is acknowledged.

Response to Amendment
Claims 2, 11, 13, 16, 20, and 21 have been amended.  Claim 1 has been canceled.  Claims 2-21 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A response is provided below in bold where appropriate.
Applicant argues Double Patenting, pg. 10 of Remarks:
Double Patenting Rejections
Claims 2-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19 of U.S. Patent No. 10,262,366. Applicant acknowledges the double patent rejections and, upon a finding of allowable claims, may file a terminal disclaimer to overcome such rejections.
Noted.  
Applicant argues 35 USC §112 rejection, pg. 10 of Remarks:
35 U.S.C. 112 Rejections
Claims 4, 9, 11 and 13 are rejected under pre-AIJA 35 U.S.C. 112 (Section 112), first paragraph, as failing to comply with the written description requirement. Claims 2-21 are rejected under Section 112, second paragraph, for indefiniteness.
Support for the claim feature of claim 4 forming the basis for the Section 112 rejection may be found, for example, at paragraph [0148] of the specification.
The Examiner interprets most active originators of orders as rate of activity.  The rejection is therefore withdrawn.
Support for the claim feature of claim 9 forming the basis for the Section 112 rejection may be found, for example, at paragraphs [0320], [0184] and [0202] of the specification.
The claim require “preventing a transmission” where no support in the above paragraphs can be found for this limitation.  This rejection is respectfully maintained.
Support for claim 11 as amended may be found, for example, at paragraph [0143] of the specification.
The claim requires “…not communicating the reply to anyone…” where respectfully the above paragraph appears to not teach this feature.  This rejection is respectfully maintained.
Support for claim 13 as amended may be found, for example, at paragraph [0143] of the specification.
Paragraph [00143] is about matching firm orders and not about preventing communication.  This rejection is respectfully maintained.
Claims 2 and 20-21 have been amended to clarify the claimed invention. (See specification, for example, at [0181]-[0185].
This was a 112(b) issue.  Orders can be filtered when performing a search.  The claim did not do anything other than determine whether to apply a filter to a search (query).  Arguably, any search essentially involves looking for certain data, which therefore filters the data (can a search even be done without a filter, probably not).  Based on the claim amendment the rejection is withdrawn.
Accordingly, based on the amendment of claims 2, 11, 13 and 20-21, and for the reasons set forth above, the rejections of the claims under Section 112 have been overcome and should be withdrawn.
The 35 USC 112(a) rejection to claims 9, 11, and 13 is respectfully maintained.  The other rejections are withdrawn based on the above response.

Applicant argues 35 USC §101 rejection, starting pg. 10 of Remarks:

35 U.S.C. 101

All the claims stand rejected under 35 U.S.C. § 101 (Section 101) as being directed to non-statutory subject matter. Applicant respectfully submits that the rejections of the claims under Section 101 are not consistent with the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), and the claims should be found patent eligible in accordance with the 2019 PEG and in view of current case law and USPTO guidance. When the limitations of the present claims are properly considered in a reasoned analysis in the manner required, it is readily apparent that the various elements, and combinations of such elements, amount to significantly more than the purported “abstract idea” in the rejection. 

Representative independent claim 2 recites, in relevant part, the following: 

A method comprising: 
receiving, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace...; 

in response to receiving the firm order by the marketplace and based on applying the filter to the firm order according to the first determination result, transmitting, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with the respective participant without revealing the interests outside of the respective participant, in which each of the plurality of participants includes a module configured to securely interface with a respective order management system of the respective participant; 

... in which the respective module is configured to maintain secrecy of trading interests of the respective participant except to respond to the order query;

in response to determining the second determination result, providing, by the respective module of the respective participant, a request for acceptance of the firm order without revealing information about respective trading interests of the respective participant outside of the respective participant; 

in response to receiving the indication that the trade should be executed by the marketplace, facilitating by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant.


Emphasis added; see specification, for example, at paragraphs [0127], [0131]-[0134] and [0137]. Independent claims 20-21 recite similar features.

Applicant submits that the claims as presented fully satisfy the requirements of Section 101, particularly in view of current case law and the 2019 PEG. In particular, the 2019 PEG provides that a patent claim is patent eligible if the claim “as a whole integrates the recited judicial exception [i.c., abstract idea| into a practical application of the exception.” (See 2019 PEG at 18). According to the 2019 PEG, any additional elements recited in the claim beyond the judicial exception must be evaluated, individually and in combination, to determine whether the additional elements integrate the exception into a practical application. The following are exemplary considerations for making this determination:


    PNG
    media_image1.png
    299
    596
    media_image1.png
    Greyscale


At least the emphasized features of claim 2 indicated above constitute an additional element(s) that integrates an abstract idea into a practical application, and in particular provides an improvement in the functioning of a computer, or an 

With all due respect, there is no claimed improvement to computer technology itself.  If Applicant has improved computer technology, that should be taught in the disclosure and claimed.  The above is using computers for trading.  As claimed, there is no computer performing any meaningful step and “marketplace” does not even require a computer.   The OMS appears to be existing technology (para. [000109]).  The “secrecy” does not involve technology and is taught and claimed at a high level of generality.  

The claimed features, thus, allow a computer to perform a function not previously performable by a computer and are implemented using a particular machine. In one example, the application (see, for example, paragraphs [0127], [0131]- [0135] and [0137] reproduced below) describes technical problems with current techniques as well as advantages of technical solutions to the problems and contains a teaching in the specification about how the claimed invention improves a computer or other technology and is implemented using a particular machine as discussed in the 2019 PEG above.
	
First, there is nothing in the MPEP that says allowing a computer to perform a function not previously performable by a computer makes a claim statutory.  The requirement is improving the computer itself or another technology.  Further, novel abstract steps are still abstract steps.

Second, Applicant’s own disclosure teaches using a general purpose computer (see para. [000105]).



    PNG
    media_image2.png
    197
    617
    media_image2.png
    Greyscale

 

    PNG
    media_image3.png
    195
    598
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    278
    601
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    419
    603
    media_image5.png
    Greyscale


Thus, the claimed invention is directed to improvements in computer performance, specifically arising in a computer network and communication networks, and particularly, controlling, by the module, securely interfacing with a respective order management system of a respective participant and, by the marketplace, maintaining secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant. The claimed features, therefore, help facilitate filtering information to be revealed in accordance with responding to an order query or after trade execution, which help improve computer performance that helps control activity over a communication network and control computer workload including computer resources such as memory, processor and network resources such as network bandwidth.

The title of Applicant’s disclosure is “Trading System Products And Processes.”  

From Applicant’s disclosure…
“The present invention addresses the above need by providing for the automated transmission of orders (i.e., without manual trader intervention) from the various order management systems (OMS's) used by investment management firms or other entities having trading systems to an electronic trading marketplace (ETM). A firm with a trading system stores information about orders in an OMS to manage its order flow, to monitor Software providing the functionality of an OMS is well known in the art.” [000297]

The invention therefore appears to be about improving trading, not computer technology.

From Applicant’s argument above…
>>”The claimed features, therefore, help facilitate filtering information to be revealed in accordance with responding to an order query or after trade execution, which help improve computer performance that helps control activity over a communication network and control computer workload including computer resources such as memory, processor and network resources such as network bandwidth.”<<

With all due respect, filtering trade orders to perform a search (query) is not improving computer technology as taught and claimed.  If Applicant has invented a new method of filtering orders, that would be improving a business process of filtering orders, not a technology.  Also, there should be a technical explanation in the disclosure of new filtering technology, and if there is new technology, it should be claimed.

There is also no mention of improving network bandwidth in the disclosure.

The present claims are similar to those of Bascom, Amdocs and DDR Holdings. In these cases, the CAFC followed the Supreme Court’s guidance and clearly identified that improvements rooted in computer technology that included an inventive concept add something significantly more to an abstract idea. The CAFC in DDR Holdings stated:

these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.

Here, like in DDR Holdings, the claims clearly recite improvements to technology involving communication by computing devices including, for example, one of the computing devices (the marketplace) maintaining secrecy by not revealing information at another computing device (participant) with which the one device communicates in accordance with specific criteria of execution of a trade being received. These technology improvements clearly are rooted in networking and computers and, thus, integrate a judicial exception into a practical application. Among other things, speed, usability and efficiency are technological improvements addressed by the claims that are rooted in computers and networking.


DDR was found not to be abstract and provided a [composite] web page.  Applicant is reciting abstract elements.  

From Applicant’s argument above…
>>”Here, like in DDR Holdings, the claims clearly recite improvements to technology involving communication by computing devices including, for example, one of the computing devices (the marketplace) maintaining secrecy by not revealing information at another computing device (participant) with which the one device communicates in accordance with specific criteria of execution of a trade being received.”<<

The above is not a technical explanation of an improvement to computer or other technology.  Also, there is no indication of an improvement to communication technology.

The Office Action ignores the claim limitations directed to system control of revealing information among multiple computing devices communicating with one another. By ignoring these claim limitations, the Office Action overlooks the technical improvements provided by these features. These claim features are similar, for example, to those claim features at issue in Bascom Global Internet Services v. AT&T Mobility, where the Federal Circuit found the claims to be patent eligible under Section 101 by evaluating the underlying functionality of the elements of a claim that includes computing devices. The claim features of maintaining secrecy until after a trade is executed where notification of execution is provided to another computing device without notification of an identity of a respective participant, impose meaningful limits on the alleged judicial exception, and thus provide a practical application of the alleged abstract idea.

Respectfully, where  is “system control” taught and claimed?

Bascom improved filtering on the Internet, considered an improvement to computer network technology.

From Bascom (Bascom Global Internet Services v. AT&T Mobility, CAFC 2015-1763, June 27, 2016)…
“Similarly, although the invention in the ’606 patent is engineered in the context of filtering content, the invention is not claiming the idea of filtering content simply applied to the Internet. The ’606 patent is instead claiming a technology-based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems. By taking a prior art filter solution (one-size-fits-all filter at the ISP server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention represents a “software-based invention[] that improve[s] the performance of the computer system itself.” See Brief for United States as Amicus Curiae in Support of Respondents at 30–31, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014) (No. 13-298), 2014 WL 828034.“ (pg. 18)

From Applicant’s disclosure:

“…In other embodiments, such information may not be known until after a query is sent, and in such embodiments, a match may only be determined to exist if the match meets the minimum percentage. Filtering before transmitting queries may decrease an amount of traffic (e.g., TCP/IP packets) transmitted which may be snooped to reveal trading information, however, a malicious user may snoop such queries in an attempt to determine a filter setting.” [000195]

The above is an example where something is taught at a high level of generality, with no teaching of an improvement to technology itself.  Also “may” decrease the amount of traffic is an intended result that may or may not happen.  

Bascom provided individualized filtering at the ISP server.  From a Bascom claim…

1. A content filtering system for filtering content retrieved from an Internet computer network by individual controlled access network accounts, said filtering system comprising:

a local client computer generating network access requests for said individual
controlled access network accounts;

at least one filtering scheme;

a plurality of sets of logical filtering elements; and

a remote ISP server coupled to said client computer and said Internet computer network, said ISP server associating each said network account to at least one filtering scheme and at least one set of filtering elements, said ISP server further receiving said network access requests from said client computer and executing said associated filtering scheme utilizing said associated set of logical filtering elements.

Bascom therefore provided specific, claim elements that were directed to improving filtering technology.  Applicant is using filtering at a high level of generality to filter orders.

The Office Action essentially disregards the claim limitations of filtering, i-e., controlling revealing information communicated over a communication network for rendering at another computing device, to find that the claimed invention is patent ineligible. Instead of evaluating each of the claim limitations 

Accordingly, for at least the above reasons, it is submitted that the claims integrate the abstract idea into a practical application, such that the claims are patent eligible under Step 2A of the 2019 PEG.

Respectfully, if Applicant has invented new technology, it needs to be both taught and claimed.  Applicant’s specification and claims seem to be about “Trading System Products And Processes” (title) and not about improving filtering technology.  

Further, in the event it is found that the claims do not integrate the recited abstract idea under Step 2A of the 2019 PEG, which is not admitted, it is respectfully submitted that the claims nonetheless are patent eligible under Step 2B of the 2019 PEG. The considerations to be performed under Step 2B include considering whether the claim includes a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept is present. The Memorandum from the Deputy Commissioner for Patent Examination Policy issued on April 19, 2018 titled “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)” (the “Berkheimer Memo”) explicitly requires that claim elements cannot be well understood, routine, or conventional unless the examiner finds, and expressly supports a rejection in writing with:

1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s)...

2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d) (II) as noting the well-understood, routine, conventional nature of the additional element(s).

3. A citation to a publication that demonstrates the well- understood, routine, conventional nature of the additional element(s)...

4. A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This 

It is respectfully submitted that the Official Action does not satisfy any of these requirements, because the Office Action merely provides conclusory statements and does not comport with the Berkheimer Memo.

The rejection is not based on well-understood, routine, and conventional.  In any event, if Applicant is looking for some type of evidence, they need look no further than their own disclosure which teaches using general purpose computer (e.g. para’s [00082], [000104], [000105], [000337]).  

In particular, Appellant submits that the features of securing of information among multiple computing devices communicating with one another, recite significantly more than the alleged abstract idea, and provide a technical solution to a technical problem. For example, filtering of information features, which is analogous to controlling information communicated from a computing device to another computing device, has been found to be patent eligible under Section 101 in Bascom. In particular, Bascom included claims relating to filtering content on a computer network, which is analogous to the claimed inventive securing of information features in communications as described above. In finding the claims in Bascom patent eligible under Section 101, the Federal Circuit noted that “[t]he claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet... [n]or do the claims preempt all ways of filtering content on the Internet; rather, they recite a specific, discrete implementation of the abstract idea of filtering content.” Bascom at 1350. Like the claims in Bascom, the claims herein relate to filtering information revealed to a computing device on a computer network, do not merely recite the idea of securing content, and do not preempt all ways of securing content on a computer network.

Bascom’s invention taught and claimed Internet filtering.  Applicant is neither teaching nor claiming new or improved filtering technology.  

Thus, for the reasons set forth above, it is submitted that the claims include additional subject matter that is not well-understood, routine, conventional activity and thus an “inventive concept” at Step 2B.

In view of the foregoing, Applicant respectfully requests withdrawal of the 35 U.S.C. 101 rejections.

The rejection is respectfully maintained but modified for the claim amendments.  Most of the claimed elements are abstract.  Features such as filtering and security are either themselves abstract, as limiting trading, or are recited at a high level of generality.  

Applicant argues 35 USC §103 rejection, starting pg. 18 of Remarks:

35 U.S.C. 103

Applicant submits that the independent claims (claims 2 and 20-21) are patentable over Hanson and Penny (collectively “the cited references”).


Independent claim 2 as amended recites, in relevant part:

in response to receiving the firm order by the marketplace and based on applying the filter to the firm order according to the first determination result, transmitting, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace..., in which each of the plurality of participants includes a module configured to securely interface with a respective order management system of the respective participant;


From Hanson et al…
Traders (plurality of participants) with his/her existing OMS or EMS (order management system)…
“The second method involves a trader's use of his/her existing OMS or EMS, such as buy-/sell-side trading system OMS or EMS 104, for order entry and manipulation. When this is done, both the buy-side and sell-side will communicate via a financial information exchange ("FIX") or other appropriate interface. Communications from unit 104 are sent to OMS adapter 122. The OMS adapter is used to communicate transactions and responses between the traders in the system environment. Messages that may be supported by the OMS adapter include, but are not limited to, "New Order," "Cancel/Replace Order," "Cancel Order," and "Execution Report" messages.” [0081]

Interfaces (modules) for anonymously trading (securely trading) securities…
“An electronic trading system for anonymously trading at least large block trades of securities, comprising: a plurality of system user interfaces for system users to communicate with an electronic trading platform for anonymously trading at least large block trades of securities in buy and sell transactions;…” (claim1)

“The system of the present invention may act as a broker dealer in transactions it handles to set up relationships with clearing correspondents. By establishing this type of arrangement, the anonymity of sponsoring and clearing correspondents may be a trader and his/her representing clearing correspondents will see the "system" as the counterparty rather than the real counterparty.” [0121]

in response to receiving a respective order query by a respective participant of the plurality of participants, determining, by the respective module configured to securely interface with the respective order management system of the respective participant, a second determination result that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing information about respective trading interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of trading interests of the respective participant except to respond to the order query;

From Hanson et al…
“Another object of the present invention is to provide a system and method for effecting large block trades of securities in an automated and anonymous manner that uses filtering based on a counterparty's activity on the system to determine if these counterparties meet each others criteria for trading with each other under the specific circumstances.” [0035]

Invention, therefore interfaces (modules), allows counterparties to find (search) for other counterparties anonymously (securely) matched…
“Using the NBBO, the method of the present invention permits counterparties from the sell-side and buy-side to find prospective counterparties of interest for large block trades. Preferably, trades performed according to the system and method of the present invention are auto-matched. Potential counterparties have the ability to enter Firm or Indicative Orders into the system for effecting trades. Trades on the system of the present invention can only be carried out if they are Firm Orders. Firm Orders can be anonymously (1) auto-matched or (2) pushed to negotiations between the counterparties under certain circumstances as will be described. Indicative Orders cannot be traded on the system of the present invention until such orders have been converted to Firm Orders.” [0063]

in response to receiving the indication that the trade should be executed by the marketplace, facilitating by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant 

Anonymity may be preserved (maintain secrecy)…
“The system of the present invention may act as a broker dealer in transactions it handles to set up relationships with clearing correspondents. By establishing this type of arrangement, the anonymity of sponsoring and clearing correspondents may be preserved. For example, a trader and his/her representing clearing correspondents will see the "system" as the counterparty rather than the real counterparty.” [0121]
	
Where trade reports (notification) is provided with “system” identified as counterparty to preserve anonymity…
“Trade reports are generated for every match. Trade reports may be sent from system server 126 to trade reporting and clearing gateway 128 is real-time or batch form at certain predetermined intervals. These reports may also be sent from system server 126 to sponsor back-office adapter 130. As such, trade reports may be sent to the trading parties through exchange and clearing correspondent 132 and to their sponsoring back-offices at 108. To preserve anonymity, in each case, the counterparty in these records will be shown as the "system."” [0124]

(Emphasis added). Supporting disclosure for the emphasized feature, and a description of some of the feature’s advantages, can be found in the specification at, for example, paragraph [0121] of the application. Claims 20-21 recite similar features.

The applied portions of the cited references do not appear to disclose the emphasized feature, and therefore cannot realize the advantages of Applicant’s invention. In particular, although the applied portions of Hanson appear to disclose inviting counterparties into negotiations if a condition of two orders do not cross or match, but the negotiation sensitivity settings, which relate to price sensitivity and volume sensitivity, cross for the counterparties (see Hanson paragraph [0031] and [0135]-[0136]), the applied portions of Hanson, however, do not appear to disclose the marketplace is configured to maintain secrecy of an order query, until after a trade fulfilling a part of firm order identified by the order query is executed, at which time only notification of execution is provided without notification of an identity of the respective participants, as now required by the claimed invention.

Respectfully, Hanson teaches the only thing counterparties know is the “system.”    
From Hanson…
“…As such, trade reports may be sent to the trading parties through exchange and clearing correspondent 132 and to their sponsoring back-offices at 108. To preserve anonymity, in each case, the counterparty in these records will be shown as the "system."” [0124]

Accordingly, Applicant believes that claims 2 and 20-21 are patentable over the applied portions of the cited references, taken either individually or in combination, on at least this basis.

Hanson alone is excellent prior art teaching most of the claimed elements.



For the above reasons, the rejection is modified but respectfully maintained for the claim amendments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19 and 20 of U.S. Patent No. 10,262,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-21 are either directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claims 2 and 20 as the claims that represent the claimed invention for analysis.  Claim 20 is similar to system Claim 21 and represents the claim for analysis.  Claim 2 recites the limitations of:
A method comprising:
receiving, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant;
determining, by the marketplace, a first determination result of whether to apply a filter to orders before transmission of order queries;
in response to receiving the firm order by the marketplace and based on applying the filter to the firm order according to the first determination result, transmitting, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with the respective participant without revealing the interests outside of the respective participant, in which each of the plurality of participants includes a module configured 
in response to receiving a respective order query by a respective participant of the plurality of participants, determining, by the respective module configured to securely interface with the respective order management system of the respective participant, a second determination result that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing information about respective trading interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of trading interest of the respective participant except to respond to the order query;
in response to determining the second determination result, providing, by the respective module of the respective participant, a request for acceptance of the firm order without revealing information about respective trading interests of the respective participant outside of the respective participant;
receiving, by the respective module of the respective participant, a positive reply to the request for acceptance;
in response to receiving the positive reply, transmitting, from the respective participant to the marketplace, an indication that a trade fulfilling at least a part of the firm order and at least a part of the matching order should be executed;
receiving, by the marketplace, the indication that the trade should be executed; and 
in response to receiving the indication that the trade should be executed by the marketplace, facilitating, by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant.

Claim 20 recites the limitations of:
A method comprising:
receiving, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant;
determining, by the marketplace, a first determination result of whether to apply a filter to orders before transmission of order queries;
in response to receiving the firm order by the marketplace and based on applying the filter to the firm order according to the first determination result, transmitting, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which  to store securely information about a plurality of order interests associated with the respective participant without revealing the interests outside of the respective participant, in which each of the plurality of participants includes a module configured to securely interface with a respective order management system of the respective participant, in which the respective module is configured to maintain secrecy of trading interests of the respective participant except to respond to the order query;
receiving, by the marketplace, from a respective module configured to securely interface with a respective order management system of a respective participant of the plurality of participants, an indication that a trade fulfilling at least a part of the firm order and at least part of a matching order that is stored in the respective order management system should be executed; and
in response to receiving the indication that the trade should be executed by the marketplace, facilitating, by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claims do not require a computer to perform any of the steps and just have a marketplace and market participant to include an order management system and module, the claims are also abstract under Mental Processes that can be performed in the mind of a person with pen and paper.  The “marketplace” is not an electronic marketplace as taught in the disclosure.  The module can be just software (para. [00044] of the instant disclosure) and if it includes hardware, hardware would be just a generic computer/processor.  The configured to maintain secrecy is not a specific or several-step manipulation of data, as was required in encrypting data (see MPEP 2106.04(a)(2)  III), and therefore could be just about anything (any configuration) to maintain secrecy of trading interests. A Using a generic computer, a computer as a tool, or just a computer environment to perform a mental process has been shown to be abstract (see MPEP 2106.04 III C) 
This judicial exception is not integrated into a practical application. In particular, the claims only recite: order management system (Claim 2); order management system (Claim 20); a processor, memory, order management system (Claim 21).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-19 further define the abstract idea that is present in their independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claim 17 has “encrypted message” yet that has been shown not to be enough (MPEP 2106.04(a)(2) III A where specific encryption method was required).  Therefore, the claims 3-19 are directed to an abstract idea.  Thus, the claims 2-21 are not patent-eligible.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has “determining, by the marketplace, a first determination result of whether to apply a filter to orders before transmission of order queries” where no teaching of a marketplace determining whether to apply a filter can be found in the written description.  The disclosure teaches a participant may desired to consider certain characteristics, for example (see para. [000190] – [000197]).  Claims 20 and 21
Claim 9 has “preventing a transmission based on the underlying security of the order query and the future order query being the same” where no written description of preventing transmission based on security of the order query and future order query being the  same could be found in the written description.
Claim 11 has “…not communicating the reply to anyone… in which the necessary parties do not include the broker participant” where not communicating and parties do not include the broker could not be found in the written description.
Claim 13 has “preventing communication between the broker… and the participant until after execution” where the written description of preventing communication between the broker and participant until after execution could not be found.
Claims 3-19 are further rejected as they depend from Claim 2.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pub. No. US 2009/0006266 to Hanson et al. in view of Patent No. 7356500 to Waelbroeck et al. and in further view of  Pub. No. US 2005/0114258 to Penny.
Regarding claim 2
A method comprising:
receiving, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant;

Hanson et al. teaches:

A firm order with auto-matched (therefore without additional authorization)…
“The system and method of the present invention transacts trades with two types of orders: Firm Orders and Indicative Orders. A Firm Order, as the term is used herein, is an order in which the volume is committed to be traded. A Firm Order can be auto-matched or pushed into negotiation. An Indicative (or Conditional) Order, as the term is used herein, is an order in which the volume has not been committed to be traded. An Indicative Order cannot be auto-matched but must first be converted to a Firm Order before auto-matching or being pushed into negotiations. It is understood that the term Indicative and Conditional may be used interchangeably.” [0026]

Placing orders (buy or sell, therefore a side of a trade) in a market by a trader or proxy…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Example of broker (first participant) for selling financial instruments…	
“Sell-Side shall mean a registered broker or dealer handling financial instruments such as equities, bonds, derivatives or the like.” [0076]

See Marketplace, Filtering, and Security below.

determining, by the marketplace, a first determination result of whether to apply a filter to orders before transmission of order queries;

Based on the received firm order, system will (therefore market) eliminate orders that have restrictions on them (therefore filter not applied, determining whether to apply a filter) and then whether to filter…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with an opposing-side order. As part of the selection process, the system and method of the present invention will eliminate selected orders that have restrictions associated with them, for example, legislative restrictions or failing to pass the requirements in the match filter.” [0093]

See Marketplace, Filtering, and Security below.



The system receives (therefore transmitted to) an order…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with an opposing-side order. As part of the selection process, the system and method of the present invention will eliminate selected orders that have restrictions associated with them, for example, legislative restrictions or failing to pass the requirements in the match filter.” [0093]

Where order is placed in a market (marketplace)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Client browser via secure network (therefore secure interface)…
“The system client browser will permit the trader to carry out all trade functions via a secure wired or wireless network. In FIG. 1, communication between system client browser 106 and web tier 124, which is within the system environment 120, is through a wireless network that includes Internet 110. Web tier 124 is conventional web server that processes the Internet signal in a conventional matter for use by system environment 120.” [0080]

Traders (plurality) with OMS (respective order management system)…
“As discussed previously, there are four types of orders processed by the system. These are Firm Orders, Indicative Orders, Firm Staged Orders, and Indicative Staged Orders. Either type of staged order provides traders with a mechanism to send incompletely defined orders to system environment via the OMS adapter knowing that these orders will not be traded before editing. Each order that is processed by the system will have a specific order state, which 

Where “trader” includes traders or sponsors…
“…Therefore, for purposes of understanding the operation of the present invention, the use of the term "trader" may apply to each and all of "traders," "trading desks," or "sponsors" unless specified differently.” [0125]

For anonymous trades (therefore without revealing the interests outside of the respective participant)…
“The prior art systems that have been discussed do not include the features of the present invention for carrying out automated, anonymous large block trades of securities at fair pricing as will be set forth in remainder of this specification referring to the drawings.” [0024]

See Store Securely below.

in response to receiving a respective order query by a respective participant of the plurality of participants, determining, by the respective module configured to securely interface with the respective order management system of the respective participant, a second determination result that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing information about respective trading interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of trading interest of the respective participant except to respond to the order query;

Ability to maintain anonymity (secrecy) and to restrict trading with a particular firm (e.g. without revealing information outside respective participant)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Example of watch (order query) list (second determination)…
“When Symbol Watch List icon 904 is activated, the display in FIG. 10 is open. Typically, a trader will place symbols on the symbol watch list so that he/she may watch them to determine if it is appropriate to enter an offer to buy or sell a symbol.” [0148]

Fig. 10, ref. 1008 is where symbol is entered…


    PNG
    media_image6.png
    200
    327
    media_image6.png
    Greyscale


Fig. 11 and information about a specific traders orders are provided…
“Referring to window 1108, information about a specific trader's orders is provided. The columns of window 1108 display all of the information that was provided in the new order form plus the current trading state of the symbol. The information that is not from the new order form that shows the current status of trading for the particular order are Leaves Volume column 1112, Traded Volume column 1114, State column 1116, # Negotiations column 1118, and Investigate column 1120.” [0152]

Which shows a matched order…

    PNG
    media_image7.png
    162
    517
    media_image7.png
    Greyscale



in response to determining the second determination result, providing, by the respective module of the respective participant, a request for acceptance of the firm order without revealing information about respective trading interests of the respective participant outside of the respective participant;

Invite (request) negotiations if orders match but fail conditions…
“The system and method of the present invention will invite counterparties into negotiations if at least one of the following conditions exist: (i) the two orders cross or match but the cross price ranges fall outside the NBBO and the disadvantaged party has selected predetermined protections for transacting on the system, (ii) the two orders cross or match but are prevented from auto-matching because the NBBO fails the system tests, or (iii) two orders do 

Example of the Invite Status controls whether the order will be provided to counterparties (therefore without revealing information)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

receiving, by the respective module of the respective participant, a positive reply to the request for acceptance;

Negotiations proceed (receiving a positive reply)…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with proceed is receiving a positive reply.

in response to receiving the positive reply, transmitting, from the respective participant to the marketplace, an indication that a trade fulfilling at least a part of the firm order and at least a part of the matching order should be executed;

Example of counterparty accepting other sides firm offer when prices match….
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] 

receiving, by the marketplace, the indication that the trade should be executed; and 

Accept by the system (marketplace) the firm offer…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with proceed is receiving a positive reply.

in response to receiving the indication that the trade should be executed by the marketplace, facilitating, by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant.

Auto-matching…
“According to the present invention, auto-matching will occur when at least the following conditions are met: (i) the NBBO passes the system tests designed to ensure that the auto-match trade is priced based on a valid and reasonable NBBO, (ii) the two price limit ranges of the counterparties either match or cross, (iii) the minimum volumes of both orders are met by the counterparties, and (iv) one of the two crossed prices must fall within the NBBO.” [0030] Inherent with auto-matching is matching without further communication to the broker participant.

“Anonymity shall mean that a counterparty using the system and method of the present invention is not aware of the identity of the other counterparty.” [0065]

“The system of the present invention may act as a broker dealer in transactions it handles to set up relationships with clearing correspondents. By establishing this type of arrangement, the anonymity of sponsoring and clearing correspondents may be preserved. For example, a trader and his/her representing clearing correspondents will see the "system" as the counterparty rather than the real counterparty.” [0121]
	
Where trade reports (notification) is provided with “system” identified as counterparty to preserve anonymity…
“Trade reports are generated for every match. Trade reports may be sent from system server 126 to trade reporting and clearing gateway 128 is real-time or trade reports may be sent to the trading parties through exchange and clearing correspondent 132 and to their sponsoring back-offices at 108. To preserve anonymity, in each case, the counterparty in these records will be shown as the "system."” [0124]

Marketplace, Filtering, and Security
Hanson et al. teaches marketplace, filtering, and security.  They do not teach specifics of marketplace, filtering and security and determining whether to filter.  

Waelbroeck et al. also in the business of marketplace, filtering and security teaches:

Example (from background) of determining whether to limit (filter) partiicpants and securities…
“One known approach to voluntary selective dissemination of non-validated trading interests and activity in public equity markets is used by the AutEx+.RTM. system. This is an electronic database and online network that provides users with the ability to voluntarily publicly indicate trading interests and executed trades. AutEx+.RTM. users can limit the recipients of a message regarding a trading interest by inclusion (a user-defined list) or exclusion (blocking specific named market participants). Users can also limit by name the securities on which they receive information and the other users from whom they receive information.” (col. 2, lines 6-16))

Users communicate parameters that limit (therefore determine whether to filter) information…
“FIG. 2 depicts the information management function of a preferred embodiment of the subject invention. An initiating user 210 communicates to the CTI manager a
trading interest and parameters that limit the dissemination of the information. The CTI manager uses these parameters and CTI information 230 to determine which market participants 240 should receive the information. Also, each MP communicates his own parameters to the CTI manager delineating the trading interest information that the MP desires to receive.” (col. 5, lines 24-33)

Filtering stock (orders) in a marketplace…
“…Examples of CTI-based filtering of dissemination of an interest to buy 500,000 shares of a certain stock include limiting dissemination to (1) MPs or other system users presently offering 10,000 or more shares of that stock in the marketplace; (2) MPs or other system users who have sold over 25,000 shares of that stock in the current trading session; (3) 

Software (module) for confidential (secrecy) trading…
“A computer program, stored in a computer memory, for managing securities market information comprising: (a) software for electronically receiving over a computer network data including confidential trading interest information of securities market participants, wherein said data is not disseminated to any market participant upon receipt or at any future time and comprises data whose dissemination could affect the price or availability of a security; (b) software for electronically storing said received data including confidential trading interest information of securities market participants; (c) software for electronically receiving information from a first securities market participant's computer; (d) software for electronically storing said information received from said first securities market participant's computer; (e) software for producing a targeted dissemination list of securities market participants based on said confidential trading interest information of securities market participants…” (Claim 20)

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of Hanson et al. the ability to determine whether to filter in a marketplace information as taught by Waelbroeck et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Waelbroeck et al. who teaches the advantages of filtering data in a marketplace with software that provides confidential trading.

Store Securely
Hanson et al. teaches order systems.  They do not teach configured to store securely information.

Penny also in the business of order management systems (OMS) teaches:
Messages between OMS are secure and encrypted….
“Preferably, customer session managers 122 and 142 are FIX-enabled communications engines. That is, they are configured to communicate with each other by using the FIX (Financial Information eXchange) protocol to exchange electronic messages formatted according to the FIX communications standard. These session managers also take care of and ensure the messages exchanged between order management system 100 and customer trading system 105 are secure and reach their destinations with integrity. Although FIX is a preferred standard for these communications, it should be apparent to those skilled in the art, upon reading this disclosure, that various other protocols and standards (e.g., SWIFT) may be employed to handle data communications between order management system 100, customer trading system 105 and provider trading system 115. The data transmitted over interface link 180 also may be encrypted for security purposes.” [0034]

Order management with database…
“FIG. 1 shows a high-level block diagram of the major functional components of an order management system configured to operate according to an illustrative embodiment of the present invention. As shown FIG. 1, order management system 100 comprises order generator 120, customer session manager 122, customer preferences database 124, order completer 126, order executor 128 and price selection criteria database 130. Preferably, order management system 100 is coupled to a customer trading system 105 via a data communications link or interface (shown in FIG. I as link 180).” [0032]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the OMS method and system of Hanson et al. the ability to store securely information as taught by Penny since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Penny who teaches OMS can have security and Hanson et al. benefits as they need to ensure anonymous trading at times, where security ensures such trading.

Regarding claim 3
The method of claim 2, in which each of the plurality of modules of the participants is configured to interface with the marketplace and a user interface, and in which the act of determining that a matching order is stored in the respective order management system associated with the respective participant is made based on a checking of orders currently stored in the respective order management system, in which such check is made after receiving the respective order query.

Hanson et al. teaches:
Example of real-time (current) status…
“Again referring to FIG. 9, if the trader activates the Order Blotter icon at 906, the display at FIG. 11 will be opened. Referring to FIG. 11, generally at 1100, display 1102 has display identifier line 1104, control line 1106, and window 1108. The Order Blotter window provides a list of all of a trader's orders for a predetermined period. This will include all outstanding orders, fully traded orders, window will be updated in real-time as conditions for the listed orders change.” [0151]

	The combined references teach security.

Regarding claim 4
The method of claim 2, further comprising:
receiving a second indication, by the marketplace from a second respective participant, that a second trade fulfilling at least the part of the firm order and at least a part of a second matching order should be executed; and

Hanson et al. teaches:
List of orders (therefore at least a second indication)….
“The list of orders that result from the first screening will have a trading priority assigned to them based on the trading priority preference defined by the most recent arriving order of the counterparties to the potential transaction. Preferably, the priority will be price or volume, then time. However, it is understood that other criteria could be used and still be within the scope of the present invention.” [0094]

before facilitating the execution of the trade, determining, based on a rate of activity associated with the respective participant and the second respective participant, that the respective participant has priority over the second respective participant, and

Trading based on priority and  time (rate of activity)…
“The list of orders that result from the first screening will have a trading priority assigned to them based on the trading priority preference defined by the most recent arriving order of the counterparties to the potential transaction. Preferably, the priority will be price or volume, then time. However, it is understood that other criteria could be used and still be within the scope of the present invention.” [0094]

in which facilitating the execution includes facilitating the execution in response to determining that the respective participant has priority.

Auto-matching (facilitating the execution)…
“If trading priority preference is "price," then the associated orders will be given priority for auto-matching based on the (1) best price, (2) largest volume, and (3) earliest effective timestamp. However, if the trading priority preference is "volume," then the associated orders will be given priority for auto-matching based on the (1) largest volume, (2) best price, and (3) earliest effective timestamp.” [0095]

Regarding claim 5


Hanson et al. teaches:
Priority based on volume (size)…
“The list of orders that result from the first screening will have a trading priority assigned to them based on the trading priority preference defined by the most recent arriving order of the counterparties to the potential transaction. Preferably, the priority will be price or volume, then time. However, it is understood that other criteria could be used and still be within the scope of the present invention.” [0094]

Regarding claim 6
The method of claim 2, further comprising:
receiving, by a second respective participant, a respective order query from the marketplace;

Hanson et al. teaches:
Activate (receiving) an order blotter (order query)…
“Referring again to FIG. 7, when Windows icon 710 is activated the drop-down menu is provided as shown in FIG. 9, generally at 900. The drop-down menu at 902 has at least four icons. These are Symbol Watch List icon 704, Order Blotter icon 906, Negotiation icon 908, and Message icon 910. The operation of the system and method of the present invention will now be discussed when each of these icons is activated.” [0147]

in response to receiving, determining, by a second respective module configured to securely interface with a second order management system of the second respective participant, that there is no matching order in the respective second order management system associated with the second respective participant without revealing information about respective trading interests of the second respective participant outside of the second respective participant;

Fig. 11, ref. 1116 teaches “State” (therefore no matching order)…

    PNG
    media_image8.png
    236
    310
    media_image8.png
    Greyscale


in response to determining by the second respective participant, suppressing evidence of the determining by the second respective participant.

Fig. 11 teaches “Type” which can include “Off” where party is not invited to negotiate (therefore suppress evidence)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Regarding claim 7
The method of claim 6, in which suppressing evidence includes preventing a reply to the order query from being sent to the marketplace from the second respective participant.

Hanson et al. teaches:
	Cannot firm up offer (prevent reply)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Regarding claim 8
The method of claim 7, in which the method further comprises: 


Hanson et al. teaches:
Screen out underperforming counterparties…
“The system and method of the present invention gather significant amounts of data regarding the trades that take place over the system. The statistics that are generated from this information is used to provide filters to screen out underperforming counterparties, and is available for generating reports about the data and operation of the system. Table 6 below provides at least some of the data that may be collected by the system. After providing the table below that covers the information that is gathered, filtering for counterparties on the system will be described.” [0178]

Table 6 and orders that were canceled (therefore no reply)…
“Negotiations that 3. For unsuccessful negotiations: were caused by being a. Percentage of failed pre-trade negotiations "Crossed" with auto- due to trader moving his price away. match off and b. Percentage of failed pre-trade negotiations preferences due to the trader canceling the order. c. Percentage of failed pre-trade negotiations due to the counterparty moving his price away. d. Percentage of failed pre-trade negotiations due to the counterparty canceling the order. e. Percentage of failed negotiations due to a competing negotiation. f. Percentage of failed negotiations due to an auto-match.”
in response to determining that no reply was received, preventing a transmission of at least one future order query to the second respective participant.
Never invited to participate…
“As mentioned previously, the system and method of the present invention calculates a scorecard for use in filtering to determine whether to permit a counterparty into negotiations. These scorecards do not apply if there is an auto-match. The trader in setting his/her preferences will indicate the score value below which he/she will not enter into negotiations with a counterparty. The intent of scorecard filtering is to reward "good" traders and not reward "bad" traders as these entities are defined by the trader's preferences. Therefore, to extent that a trader is deemed a "bad" trader by another, the "bad" trader will seldom or never be invited to convert an Indicative Order to a Firm Order to participate in a trade or negotiation until that trader's behavior changes for the better. [0179]

Regarding claim 9
The method of claim 8, in which preventing the transmission includes preventing a transmission based on an underlying security of the order query and the future order query being the same.

Hanson et al. teaches:
Example of based on timestamp, where order could be the same…
“If trading priority preference is "price," then the associated orders will be given priority for auto-matching based on the (1) best price, (2) largest volume, and (3) earliest effective timestamp. However, if the trading priority preference is "volume," then the associated orders will be given priority for auto-matching based on the (1) largest volume, (2) best price, and (3) earliest effective timestamp.” [0095]

Regarding claim 10
The method of claim 6, in which suppressing evidence includes preventing a request for acceptance of the firm order from being provided from a second respective module when such a request would otherwise have been provided.

Hanson et al. teaches:
Fig. 11 teaches “Type” which can include “Off” where party is not invited to negotiate (therefore suppress evidence)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Regarding claim 11
The method of claim 2, further comprising:
suppressing, by the marketplace, evidence of the receiving the positive reply, in which suppressing evidence includes not communicating the reply to anyone other than necessary parties for the execution until after the execution, in which the necessary parties do not include the first participant.

Hanson et al. teaches:
Presenting negotiations only if conditions exist (therefore suppressing information)…
“The system and method of the present invention will invite counterparties into negotiations if at least one of the following conditions exist: (i) the two orders cross or match but the cross price ranges fall outside the NBBO and the disadvantaged party has selected predetermined protections for transacting on the system, (ii) the two orders cross or match but are prevented from auto-matching because the NBBO fails the system tests, or (iii) two orders do not cross or match, but the negotiation sensitivity settings cross for the counterparties.” [0031]

Regarding claim 12


Hanson et al. teaches:
	Consummate (binding) the trade…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with consummate the trade is binding acceptance.

Regarding claim 13
The method of claim 2, further comprising preventing communication between the first participant and the respective participant until after the execution.

Hanson et al. teaches:
Anonymously auto-matched (therefore preventing communication) until order matched (after execution)…
“…Firm Orders can be anonymously (1) auto-matched or (2) pushed to negotiations between the counterparties under certain circumstances as will be described…” [0063]

Regarding claim 14
The method of claim 2, further comprising: 
never receiving a negative reply to an order query, in which communication includes negotiation.

Hanson et al. teaches:
Fig. 8, ref. 836 and “Negotiate: Always”…


    PNG
    media_image9.png
    113
    222
    media_image9.png
    Greyscale


Regarding claim 15
The method of claim 2, in which each participant is configured to not send any reply to the order query to the marketplace if a respective determination that there is 

Hanson et al. teaches:
Example of eliminate orders with restrictions or failing to pass requirements…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with an opposing-side order. As part of the selection process, the system and method of the present invention will eliminate selected orders that have restrictions associated with them, for example, legislative restrictions or failing to pass the requirements in the match filter.” [0093]

Regarding claim 16
The method of claim 2, further comprising:
receiving, by the marketplace from a second participant, a second firm order for a second financial instrument;

Broker…
“Sell-Side shall mean a registered broker or dealer handling financial instruments such as equities, bonds, derivatives or the like.” [0076]
in response to the receiving from the second participant, determining, by the marketplace, that a matching firm order has previously been posted to the order book of the marketplace; and
	Fig. 11 and “Matched”…

    PNG
    media_image10.png
    136
    399
    media_image10.png
    Greyscale

in response to the determining that the matching order has been posted, facilitating execution of an order fulfilling at least part of each of the second firm order and the matching firm order.
Example of execute after match…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032]

Regarding claim 17
The method of claim 2, in which each of the order queries and the reply are transmitted using respective encrypted messages.

The combined references teach encrypting messages.

Regarding claim 18
The method of claim 2, in which the method further comprises: before receiving the positive reply, periodically transmitting additional order
queries identifying the firm order from the marketplace to each of the plurality of participants.

Hanson et al. teaches:

Fig. 11 teaches “Type” and FrmInv (firm invite) where the order has not matched….

    PNG
    media_image11.png
    105
    303
    media_image11.png
    Greyscale


Regarding claim 19
The method of claim 2, in which the respective module is configured to maintain secrecy of trading interests of the respective participant except to respond to the order query, and in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed.

Hanson et al. teaches:
Example of not providing order to customer…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Example of Fig. 8, ref. 822 which has firm order with 824 (invite) box (therefore module)…


    PNG
    media_image12.png
    150
    293
    media_image12.png
    Greyscale




Regarding claims 20 and 21
(claim 20) A method comprising:

receiving, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant;

Hanson et al. teaches:

Fig. 1 and various computers and storing (Claim 16)

A firm order with auto-matched (therefore without additional authorization)…
“The system and method of the present invention transacts trades with two types of orders: Firm Orders and Indicative Orders. A Firm Order, as the term is used herein, is an order in which the volume is committed to be traded. A Firm Order can be auto-matched or pushed into negotiation. An Indicative (or Conditional) Order, as the term is used herein, is an order in which the volume has not been committed to be traded. An Indicative Order cannot be auto-matched but must first be converted to a Firm Order before auto-matching or being pushed into negotiations. It is understood that the term Indicative and Conditional may be used interchangeably.” [0026]

Placing orders (buy or sell, therefore a side of a trade) in a market by a trader or proxy…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Example of broker (first participant) for selling financial instruments…	
“Sell-Side shall mean a registered broker or dealer handling financial instruments such as equities, bonds, derivatives or the like.” [0076

See Marketplace, Filtering, and Security below.

determining, by the marketplace, a first determination result of whether to apply a filter to orders before transmission of order queries;

Based on the received firm order, system will (therefore market) eliminate orders that have restrictions on them (therefore filter not applied, determining whether to apply a filter) and then whether to filter…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with an opposing-side order. As part of the selection process, the system and method of the present invention will eliminate selected orders that have restrictions associated with them, for example, legislative restrictions or failing to pass the requirements in the match filter.” [0093]

See Marketplace, Filtering, and Security below.

in response to receiving the firm order by the marketplace and based on applying the filter to the firm order according to the first determination result, transmitting, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with the respective participant without revealing the interests outside of the respective participant, in which each of the plurality of participants includes a module configured to securely interface with a respective order management system of the respective participant, in which the respective module is configured to maintain secrecy of trading interests of the respective participant except to respond to the order query;

Ability to maintain anonymity (secrecy) and to restrict trading with a particular firm (e.g. without revealing information outside respective participant)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Example of watch (order query) list (second determination)…
“When Symbol Watch List icon 904 is activated, the display in FIG. 10 is open. Typically, a trader will place symbols on the symbol watch list so that he/she may watch them to determine if it is appropriate to enter an offer to buy or sell a symbol.” [0148]

Fig. 10, ref. 1008 is where symbol is entered…


    PNG
    media_image6.png
    200
    327
    media_image6.png
    Greyscale


Fig. 11 and information about a specific traders orders are provided…
“Referring to window 1108, information about a specific trader's orders is provided. The columns of window 1108 display all of the information that was provided in the new order form plus the current trading state of the symbol. The information that is not from the new order form that shows the current status of trading for the particular order are Leaves Volume column 1112, Traded Volume column 1114, State column 1116, # Negotiations column 1118, and Investigate column 1120.” [0152]

Which shows a matched order…

    PNG
    media_image7.png
    162
    517
    media_image7.png
    Greyscale



Client browser via secure network (therefore secure interface)…
The system client browser will permit the trader to carry out all trade functions via a secure wired or wireless network. In FIG. 1, communication between system client browser 106 and web tier 124, which is within the system environment 120, is through a wireless network that includes Internet 110. Web tier 124 is conventional web server that processes the Internet signal in a conventional matter for use by system environment 120.” [0080]

Traders (plurality) with OMS (respective order management system)…
“As discussed previously, there are four types of orders processed by the system. These are Firm Orders, Indicative Orders, Firm Staged Orders, and Indicative Staged Orders. Either type of staged order provides traders with a mechanism to send incompletely defined orders to system environment via the OMS adapter knowing that these orders will not be traded before editing. Each order that is processed by the system will have a specific order state, which is represented by a designation that is associated with the order. The order may have preferably, one of ten states. The states are found in Table 1:” [0084]
Where “trader” includes traders or sponsors…
“…Therefore, for purposes of understanding the operation of the present invention, the use of the term "trader" may apply to each and all of "traders," "trading desks," or "sponsors" unless specified differently.” [0125]

For anonymous trades (therefore without revealing the interests outside of the respective participant)…
“The prior art systems that have been discussed do not include the features of the present invention for carrying out automated, anonymous large block trades of securities at fair pricing as will be set forth in remainder of this specification referring to the drawings.” [0024]

See Store Securely below.

receiving, by the marketplace, from a respective module configured to securely interface with a respective order management system of a respective participant of the plurality of participants, an indication that a trade fulfilling at least a part of the firm order and at least part of a matching order that is stored in the respective order management system should be executed; and

Example of Fig. 8, ref. 822 and “Type: Frm” (order should be executed) via (New Order – Microsoft Internet Explorer” (module)…

    PNG
    media_image13.png
    205
    457
    media_image13.png
    Greyscale


Where the order is submitted to the system (marketplace)…
“Once the information discussed above has been entered into the New Order form shown on display 802, the trader will activate the Submit button 852, which will enter the new order information into the system. If the new order is accepted, the system will return a notification to the trader as shown at 850 in display 802. However, if the trade is not satisfied with the information on display 802, or has submitted information and wishes to submit information for another new order, he/she may activate Reset button 854 to reset the display and enter the new information.” [0146]

in response to receiving the indication that the trade should be executed by the marketplace, facilitating, by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant.

Auto-matching…
“According to the present invention, auto-matching will occur when at least the following conditions are met: (i) the NBBO passes the system tests designed to ensure that the auto-match trade is priced based on a valid and reasonable NBBO, (ii) the two price limit ranges of the counterparties either match or cross, (iii) the minimum volumes of both orders are met by the counterparties, and (iv) one of the two crossed prices must fall within the NBBO.” [0030] Inherent with auto-matching is matching without further communication to the broker participant.

“Anonymity shall mean that a counterparty using the system and method of the present invention is not aware of the identity of the other counterparty.” [0065]

“The system of the present invention may act as a broker dealer in transactions it handles to set up relationships with clearing correspondents. By establishing this type of arrangement, the anonymity of sponsoring and clearing correspondents may be preserved. For example, a trader and his/her representing clearing correspondents will see the "system" as the counterparty rather than the real counterparty.” [0121]
	
Where trade reports (notification) is provided with “system” identified as counterparty to preserve anonymity…
“Trade reports are generated for every match. Trade reports may be sent from system server 126 to trade reporting and clearing gateway 128 is real-time or batch form at certain predetermined intervals. These reports may also be sent from system server 126 to sponsor back-office adapter 130. As such, trade reports may be sent to the trading parties through exchange and clearing correspondent 132 and to their sponsoring back-offices at 108. To preserve anonymity, in each case, the counterparty in these records will be shown as the "system."” [0124]

Marketplace, Filtering, and Security
Hanson et al. teaches marketplace, filtering, and security.  They do not teach specifics of marketplace, filtering and security and determining whether to filter.  

Waelbroeck et al. also in the business of marketplace, filtering and security teaches:

Example (from background) of determining whether to limit (filter) partiicpants and securities…
“One known approach to voluntary selective dissemination of non-validated trading interests and activity in public equity markets is used by the AutEx+.RTM. system. This is an electronic database and online network that provides users with the ability to voluntarily publicly indicate trading interests and executed trades. AutEx+.RTM. users can limit the recipients of a message regarding a trading interest by inclusion (a user-defined list) or exclusion (blocking specific named market participants). Users can also limit by name the securities on which they receive information and the other users from whom they receive information.” (col. 2, lines 6-16))

Users communicate parameters that limit (therefore determine whether to filter) information…
“FIG. 2 depicts the information management function of a preferred embodiment of the subject invention. An initiating user 210 communicates to the CTI manager a
trading interest and parameters that limit the dissemination of the information. The CTI manager uses these parameters and CTI information 230 to determine which market participants 240 should receive the information. Also, each MP communicates his own 
desires to receive.” (col. 5, lines 24-33)

Filtering stock (orders) in a marketplace…
“…Examples of CTI-based filtering of dissemination of an interest to buy 500,000 shares of a certain stock include limiting dissemination to (1) MPs or other system users presently offering 10,000 or more shares of that stock in the marketplace; (2) MPs or other system users who have sold over 25,000 shares of that stock in the current trading session; (3) MPs or other system users who have offered blocks of over 10,000 shares of that stock in the current trading session; or (4) MPs or other system users who have bought at or above the National market Best Offer in the current trading session. The quantities and time horizons in these parameters are all selectable by the user.” (col. 6, lines 23-35)

Software (module) for confidential (secrecy) trading…
“A computer program, stored in a computer memory, for managing securities market information comprising: (a) software for electronically receiving over a computer network data including confidential trading interest information of securities market participants, wherein said data is not disseminated to any market participant upon receipt or at any future time and comprises data whose dissemination could affect the price or availability of a security; (b) software for electronically storing said received data including confidential trading interest information of securities market participants; (c) software for electronically receiving information from a first securities market participant's computer; (d) software for electronically storing said information received from said first securities market participant's computer; (e) software for producing a targeted dissemination list of securities market participants based on said confidential trading interest information of securities market participants…” (Claim 20)

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of Hanson et al. the ability to determine whether to filter in a marketplace information as taught by Waelbroeck et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Waelbroeck et al. who teaches the advantages of filtering data in a marketplace with software that provides confidential trading.

Store Securely
Hanson et al. teaches order systems.  They do not teach configured to store securely information.

Penny also in the business of order management systems (OMS) teaches:
Messages between OMS are secure and encrypted….
“Preferably, customer session managers 122 and 142 are FIX-enabled communications engines. That is, they are configured to communicate with each other by using the FIX (Financial Information eXchange) protocol to exchange electronic messages formatted according to the FIX communications standard. These session managers also take care of and ensure the messages exchanged between order management system 100 and customer trading system 105 are secure and reach their destinations with integrity. Although FIX is a preferred standard for these communications, it should be apparent to those skilled in the art, upon reading this disclosure, that various other protocols and standards (e.g., SWIFT) may be employed to handle data communications between order management system 100, customer trading system 105 and provider trading system 115. The data transmitted over interface link 180 also may be encrypted for security purposes.” [0034]

Order management with database…
“FIG. 1 shows a high-level block diagram of the major functional components of an order management system configured to operate according to an illustrative embodiment of the present invention. As shown FIG. 1, order management system 100 comprises order generator 120, customer session manager 122, customer preferences database 124, order completer 126, order executor 128 and price selection criteria database 130. Preferably, order management system 100 is coupled to a customer trading system 105 via a data communications link or interface (shown in FIG. I as link 180).” [0032]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the OMS method and system of Hanson et al. the ability to store securely information as taught by Penny since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Penny who teaches OMS can have security and Hanson et al. benefits as they need to ensure anonymous trading at times, where security ensures such trading.


Conclusion

The following teaches at least order filtering:
Patent No. US 7167844
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693